Citation Nr: 1702742	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right upper extremity and hand disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2009 to June 2010.

This case comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied service connection for a right hand disability.  In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In March 2015, the case was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's right hand disability originated during service.

2.  The probative, competent evidence demonstrates that the right hand condition did not clearly and unmistakably pre-exist nor was clearly and unmistakably aggravated beyond the natural progression by the Veteran's active duty service.

3.  The Veteran's right ulnar neuropathy disability is inextricably intertwined with the right hand disability.


CONCLUSION OF LAW

The criteria for service connection for a right upper extremity disability, to include a right hand residual injury, have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103A, 5107(b) (West 2015); 38 C.F.R.  §§ 3.102, 3.303, 3.306 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a right hand disability.  The Veteran states that he fell on his hand during basic training causing injury to the3 hand.  The Veteran asserts that the injury was further aggravated by other methods of training such as hand-to-hand combat and other activities.

The Veteran's service personnel records show that he served with the Brigade Special Troops Battalions.  His military occupation was a military policeman.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R.   § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To established service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by that service.  Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (2016). 

In an August 2007 pre-military orthopedic examination, John F. Priddy, M.D. indicated that both of the Veteran's upper extremities were "atraumatic other than superficial lacerations."  In the December 2008 service entrance examination, no right hand disability was noted in the Veteran's file.  It was not until April 2010 that the Veteran was treated for a right hand disability following complaints of pain, numbness, and tingling throughout his hand.  

The presumption of soundness attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  Only those conditions recorded in examination reports can be considered as noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304 (b) (2016).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Due to the fact that no right hand or upper extremity condition was noted in the Veteran's entrance examination, the presumption of soundness attached with regard to a right upper extremity and hand disability.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2016).  

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 (West 2015). 

The Veteran's service entrance examination was silent as to any pre-existing injury.  Between January and April 2010 the Veteran began making complaints regarding pain in the right hand.  A May 2010 electromyography study was conducted that diagnosed right moderate ulnar neuropathy (right cubital tunnel syndrome) with progression to neuromuscular dysfunction in the right hand while at Ft. Campbell, Kentucky.  In June 2010 the Veteran was ultimately discharged from active service due to the right hand disability.  

During a May 2015 VA examination, the examiner opined that the advanced state of the disease in April 2010 and May 2010 was clear and unmistakable evidence the condition existed prior to service.  The examiner stated that there were three grades of ulnar nerve injuries, with grade I being paresthesia, grade 2 with weakness of interosseous muscle and muscle wasting, and grade III showing paralysis of the interosseous muscle and weakness of the hand.  Following that opinion, no medical records were provided to support the examiner's assertion that the Veteran's specific injury pre-existed and naturally progressed to a worsened condition over time.  Furthermore, there is no discussion in the examination of the Veteran's in service fall or hand-to-hand combat training and alternate theories as to how that may have or may not have contributed to the right hand condition.  Equally relevant is the silence of the medical records to any treatment or form of complaints prior to 2010.  Without clear unmistakable evidence that the Veteran's disability was in fact naturally progressing, taking all things into consideration, the examiner's statement alone is not enough to rebut the presumption of soundness.

The Board observes that the May 2015 VA examination report is of limited probative value as the examination does not include an analysis addressing the Veteran's competent and credible statements regarding the in-service occurrence of a hand injury and the supporting VA clinical documentation showing the Veteran's health prior to and after entering service.  The examination notes show reliance on the Veteran's statement that he noticed muscle wasting two years prior to 2010.  However, the Veteran is unable to self-diagnose a hand condition because he is not a medical professional.  The Veteran also testified at the January 2015 hearing that the disability that he is requesting service connection for did not exist prior to enlistment.

The Board finds that the record does not contain clear and unmistakable evidence establishing that any right moderate ulnar neuropathy (right cubital tunnel syndrome) with progression to neuromuscular dysfunction in the right hand pre-existed service and was not aggravated by service.  Therefore, the evidence of record is insufficient to rebut the presumption of soundness.

The Board notes that the Veteran's August 2010 application for compensation requested entitlement to service connection for a right hand disability.  The Veteran has not been diagnosed with a right hand disability.  However, the Veteran has been diagnosed with right moderate ulnar neuropathy (right cubital tunnel syndrome) with progression to neuromuscular dysfunction in the right hand.  As a result, the Veteran's claim has been re-characterized to include disabilities of the right upper extremity as that encompasses the Veteran's right hand disability.  

The Veteran sustained injury to the right upper extremity during active service, and was diagnosed with a right upper extremity disability before being discharged from service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a right upper extremity disability is warranted as the Veteran was presumed sound at entrance to service and that disability was first shown in service.  38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102(2016).


ORDER

Service connection for right cubital tunnel syndrome with ulnar neuropathy and hand neuromuscular dysfunction is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


